ORDER
On September 21, 1998, this court publicly reprimanded respondent Thomas G. Rowe and placed him on probation for two years. See In re Rowe, 583 N.W.2d 923 (1998). During probation, additional allegations of unprofessional conduct were brought to the attention of the Office of Lawyers Professional Responsibility.
The Director of the Office of Lawyers Professional Responsibility has investigated these allegations and filed a petition for revocation of probation seeking further disciplinary action against respondent.
Respondent has entered into a stipulation with the Director in which he admits the professional misconduct warranting further public discipline, namely, assisting a suspended’ lawyer in the unauthorized practice of law, and neglecting and failing to communicate with two clients in violation of Rules 1.3, 1.4, 5.5(b), and 8.4(d), Minnesota Rules of Professional Conduct.
Respondent has waived his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has, with the Director, jointly recommend that the appropriate discipline is a public reprimand and two years of supervised probation subject to the following conditions:
(1) Respondent shall abide by the Minnesota Rules of Professional Conduct.
(2) Respondent shall initiate or continue current treatment by a licensed consulting psychologist or other mental health professional acceptable to the Director, and shall complete all therapy programs recommended by the therapist.
(3) Respondent shall cooperate fully with the Director’s Office in its efforts to monitor compliance with this probation and promptly respond to the Director’s correspondence by the due date. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct which may come to the Director’s attention. Upon the Director’s request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
(4) Respondent shall be supervised by a licensed Minnesota attorney, appointed by the Director to monitor compliance with the terms of this probation. Respondent shall provide to the Director the names of four attorneys who have *2agreed to be nominated as respondent’s supervisor within two weeks from the date this stipulation is executed. If, after diligent effort, respondent is unable to locate a supervisor acceptable to the Director, the Director will seek to appoint a supervisor.
(5) Respondent shall initiate and maintain office procedures which ensure that there are prompt responses to correspondence, telephone calls, and other important communications from clients, courts and other persons interested in matters which respondent is handling, and which will ensure that respondent regularly reviews each and every file and completes legal matters on a timely basis.
(6) During probation, respondent shall limit his practice to the following areas:
(a) Criminal law matters; and
(b) Tax court matters.
This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent Thomas G. Rowe is publicly reprimanded and placed on two years of supervised probation subject to the agreed-upon conditions set forth above.
BY THE COURT
Alan C. Page Associate Justice